Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-113050 filed in Japan on 06/13/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“an arithmetic device” in claims 1 and 6
“a shipment information input section” in claim 1
“a constraint input section” in claim 1
“a prediction method selector” in claim 1
“a plurality of prediction method sections” in claim 1
“an integrator” in claim 1
“a shipment prediction output section” in claim 1
“a contribution degree output section” in claim 2 
“a product characteristic determiner” in claim 5
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As the all limitations are performing specialized computer functions, the corresponding structure for the limitations must include both the computer/hardware and the algorithm to perform the specialized computer functions. 
For the above limitations, physical structure can be found in at least [0027] and [0033] of the specification.
For the above limitations, the corresponding algorithm can be found in at least [0034] – [0047] of the specification.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John M. Bollinger on 03/05/2021.
The application has been amended as follows: 
Specification paragraphs [0007], [0026], [0031], and [0043] have been amended as follows:
[0007] The present invention has been made under such circumstances and aims to make the best use of a calculation resource and a calculation time period and execute prediction with high accuracy when shipment volumes of a large number of [[produces]] products are to be predicted.
[0026] The logistics prediction system is constituted by a computer including a processor (CPU) 11, a memory 12, an auxiliary storage device 13, and a communication interface 14. The logistics prediction system may include an input interface 15 and an output interface [[16]] 18.
[0031] The input interface 15 is connected to a keyboard 16, a mouse [[16]] 17, and the like and receives input from a user. The output interface 18 is connected to a display device 19, a printer [[32]], and the like and outputs a result of executing the program in a user-visible form. A terminal connected to the logistics prediction system via a network may provide the input interface 15 and the output interface 18.
[0043] After that, in step S213, the prediction method sections 106 use specified prediction methods to execute calculation to predict shipment volumes of the products [[(S214)]] (S213). Then, the integrator 107 integrates prediction results obtained by the prediction method sections 106 into an integrated prediction result (S214). Then, the shipment prediction output section 108 displays the integrated prediction result, and the contribution degree output section 109 displays degrees of contribution (S215).
15.	The claims have been amended as follows:
1.  (Currently Amended) A logistics prediction system comprising:
	an arithmetic device that executes a predetermined process;
	a storage device connected to the arithmetic device;
	a shipment information input section to which past shipment information is input;
	a constraint input section to which a calculation resource and a calculation time period are input as constraints for prediction;
	an integration prediction database holding shipment trends of products;
	a prediction method selector that selects at least one prediction method to be used to predict a shipment volume from among a plurality of prediction methods for each of products to be forecasted so that the constraints input to the constraint input section are satisfied;
	a plurality of prediction method sections that predict shipment volumes using the selected at least one 
	an integrator that integrates the results of the prediction by the prediction method sections for each of the products to be forecasted; and
	a shipment prediction output section that outputs the result of the integration by the integrator, 
	wherein the prediction method selector 
	determines whether a resource for executing calculation on all products to be forecasted using all the prediction methods within the calculation time period input as the constraint is sufficient for the calculation;
	specifies that shipment volumes of all the products to be forecasted are to be calculated using all the prediction methods when the resource is sufficient for the calculation; and
	specifies that shipment volumes of products to be forecasted whose shipment trend indicates that shipment volumes are equal to or nearly equal to each other are to be calculated using a prediction method with a small calculation amount when the resource is deficient.

	2.  (Original) The logistics prediction system according to claim 1, further comprising:
	a contribution degree output section that outputs degrees of contribution of the prediction method sections.

	3.  (Cancelled) 

	4.  (Currently Amended) The logistics prediction system according to claim [[3]] 1, wherein
	the prediction method selector 
	determines whether a resource for executing calculation on products to be forecasted whose shipment trend indicates that shipment volumes vary using all the prediction methods within the calculation time period input as the constraint is sufficient for the calculation;
	specifies that shipment volumes of the products to be forecasted whose shipment trend indicates that shipment volumes vary are to be calculated using all the prediction methods when the resource is sufficient for the calculation; and 
	specifies that the shipment volumes of the products to be forecasted whose shipment trend indicates that shipment volumes vary are to be calculated using one or some of the selected at least one prediction method[[s]] when the resource is deficient.

	5.  (Currently Amended) The logistics prediction system according to claim [[3]] 1, further comprising:
	a product characteristic determiner that determines characteristics of shipment trends of the products to be forecasted.

	6.  (Currently Amended) A prediction method to be executed by a logistics prediction system including an arithmetic device that executes a predetermined process and a storage device connected to the arithmetic device, comprising:
	causing the arithmetic device to execute a shipment information acquisition procedure for acquiring past shipment information;
	causing the arithmetic device to execute a constraint acquisition procedure for acquiring a calculation resource and a calculation time period as constraints for prediction;
	causing the arithmetic device to execute a prediction method selection procedure for selecting at least one prediction method to be used to predict a shipment volume from among a plurality of prediction methods for each of products to be forecasted so that the constraints input in the constraint acquisition procedure are satisfied;
	causing the arithmetic device to execute a prediction procedure for predicting shipment volumes using the selected at least one 
	causing the arithmetic device to execute an integration procedure for integrating the results of the prediction by the selected at least one to be forecasted; and
	causing the arithmetic device to execute a shipment prediction output procedure for outputting the result of the integration by the integration procedure,
	wherein in the prediction method selection procedure, 
	the arithmetic device determines that a resource for executing calculation on all the products to be forecasted using all the prediction methods within the calculation time period input as the constraint is deficient for the calculation, 
	the arithmetic device specifies that shipment volumes of products to be forecasted whose shipment trend indicates that shipment volumes are equal to or nearly equal to each other are to be calculated using a prediction method with a small calculation amount based on the determination.

	7.  (Currently Amended) The prediction method according to claim 6, further comprising:
	causing the arithmetic device to execute a contribution degree output procedure for outputting degrees of contribution of the selected at least one prediction method[[s]].

	8.  (Cancelled) 

	9.  (Currently Amended) The prediction method according to claim [[8]] 6, wherein
	in the prediction method selection procedure,
	the arithmetic device determines whether a resource for executing calculation on products to be forecasted whose shipment trend indicates that shipment volumes vary using all the prediction methods within the calculation time period input as the constraint is sufficient for the calculation,
	the arithmetic device specifies that shipment volumes of the products to be forecasted whose shipment trend indicates that shipment volumes vary are to be calculated using all the prediction methods when the resource is sufficient for the calculation, and 
	the arithmetic device specifies that shipment volumes of the products to be forecasted whose shipment trend indicates that shipment volumes vary are to be calculated using one or some of the selected at least one prediction method[[s]] when the resource is deficient.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the Examiner’s Amendment above, the amendments to the specification correct typographical errors and inconsistencies in the numbering of elements and steps in the disclosure. The amendments also prevent objections regarding the drawings, namely the lack of reference character 17 in the original specification and the lack of reference character 32 in the drawings. 
Regarding the amendments to the claims, dependent claims 3 and 8 have been cancelled, with limitations from these claims being moved into independent claims 1 and 6, respectively. As will be shown below, these amendments make the claims allowable over the current art of record. The “to be forecasted” amendments made to claims 1, 4, 5, 6 and 9 differentiate the set of products stored in the integration prediction database from the set of products to be forecasted by the arithmetic device. The “selected at least one” amendments made to claims 1, 3, 6, 7, and 9 clarify that there can be multiple prediction methods selected by the prediction method selector.
Regarding eligibility under 35 U.S.C. 101, claims 1-2, 4-7, and 9 all fall within the four categories of patentable subject matter (Step 1). Claims 1-2 and 4-5 recite a prediction system (machine), and claims 6-7 and 9 recite a prediction method. Claims 1-2, 4-7, and 9 recite the abstract idea of predicting shipment volumes for products based on prior data which is a certain method of organizing human activity including managing commercial interactions (Step 2A Prong 1). While the majority of the additional elements are recited at a high level such that it amounts to no more than mere instructions to apply the abstract idea using generic computer components (arithmetic device, storage device, shipment information input section, integration prediction database, prediction method sections, integrator and shipment prediction output section), the additional element of inputting resource and time constraints that are then used by the prediction method selector to select which prediction method(s) is/are used for which product(s) integrates the judicial exception into a practical application (Step 2A Prong 2). Particularly, the invention as a whole functions as an improvement to computer functionality, as it is a specific solution to the problem of trying to efficiently use limited computing time and resources to generate shipping volume predictions for products. Therefore, the invention is not directed to a judicial exception and is eligible via Pathway B in MPEP 2106.04(II).
Regarding the novelty/non-obviousness of the invention, the closest prior art to claim 1 is Ames, II (U.S. Pre-Grant Publication No. 2015/0227859, hereafter known as Ames) in view of Solotorevsky et al. (U.S. Pre-Grant Publication No. 2008/0059284, hereafter known as Solotorevsky), Larsson et al. (U.S. Pre-Grant Publication No. 2016/0380908, hereafter known as Larsson) and Yang et al. (U.S. Pre-Grant Publication No. 2004/0254826, hereafter known as Yang). Ames teaches a logistics prediction system (see [0020] “FIG. 1 depicts a computing device 104 for creating forecasts utilizing an ensemble forecast model”) comprising an arithmetic device that executes a predetermined process (see [0022] “The processor 130 may include any hardware processing component operable to receive and execute instructions (such as from the data storage component 136 and/or memory component 140)”); a storage device connected to the arithmetic device (see [0023] “the data storage component 136 may reside local to…the computing device 104 and may be configured to store one or more pieces of data for access by the computing device 104”); a information input section to which past information is input (see [0022] “The input/output hardware 132 may include and/or be configured to interface with a monitor, keyboard, mouse, printer, camera, microphone, speaker, and/or other device for receiving, sending, and/or presenting data”); an integration prediction database holding trends (see  [0032] “the datasheet of FIG. 5 includes a time period column 540, an actual value column 542, a level column 544, a trend column 546…” trend column for historical periods T13-T24); a plurality of prediction method sections that predict using the selected at least one of prediction methods (see [0025] “the embodiment of FIG. 2 illustrates that one or more causal variable models 242a may be utilized, along with one or more weighted moving average models 242b, one or more smoothing models, one or more seasonal and ARIMA models, and/or one or more other models. Two or more of these models may each be individually optimized, and then combined and optimized substantially simultaneously to create a single optimized forecasting model”); an integrator that integrates the results of the prediction by the prediction method sections (see [0036] “the computing device 104 may automatically determine the weighting among two or more different individual forecasting models, based on the prediction accuracy, the APE, and/or the MAPE”); and a prediction output section that outputs the result of the integration by the integrator (see Fig. 6 and [0036] “Additionally, because a plurality of individual forecasting models is utilized in this forecast, a weighting value is also provided” and Fig. 8 and [0039] “In block 882, the forecast from the ensemble forecast model may be output for display”).
Ames further teaches that the data being forecasted can be product sales (see [0016]). Ames also teaches that a user selects at least one prediction method that will be used in creating the ensemble forecast (see Fig. 3 section 336 and [0026]). Ames further teaches a user defining constraints for variables that are determined when creating a forecast model (see [0028] “Constraints are also defined in the optimization section 448. The constraints in FIG. 4 are that .alpha. must be less than 1.00, but greater than 0. .beta. must be less than 1.00, but greater than 0. It should be understood that…some embodiments may be configured for the user to define the constraints”). However, Ames does not explicitly teach a constraint input section for resource and time constraints, a prediction method selector that selects at least one prediction method so that the resource and time constraints are satisfied, or that the data being predicted is shipment volumes for products. 
Solotorevsky teaches a prediction method selector that selects a prediction method to be used to predict from among a plurality of prediction methods for each of the products (see [0046] “the model formulator includes a population model selector for selecting at least one population commodity consumption model from a plurality of candidate models”) so that the constraints input to the constraint input section are satisfied (see [0092] “For specific embodiments wherein not all forecasting models from the repository are to be used (e.g. because of computational resources constraints, because some models are poor, etc.), a subset of population forecasting models is selected from the repository 106 in accordance with evaluated forecast quality of models (step 104)”). Solotorevsky also teaches wherein the prediction method selector determines whether a resource for executing calculation on all products to be forecasted using all the prediction methods within the calculation time period input as the constraint is sufficient for the calculation (see [0104] “Furthermore, it is noted that in FIG. 3 no more than Max models are selected, wherein Max can be chosen according to available computer resources” and [0103] “Alternatively or additionally, the selection includes manual selection by a human expert” compares the number of models selected by Ames user to maximum number allowed by computing constraints); specifies that shipment volumes of all the products to be forecasted are to be calculated using all the prediction methods when the resource is sufficient for the calculation (see [0104] “Thus, as described in step 500 of FIG. 3, Sel represents the set of models already selected from the repository of forecasting models, where Sel is by definition a subset of the total set of models in the repository. Sel is a set of size s, and Steps 510, 550, and 560 serve to ensure that the size of Sel does not exceed Max” models chosen by Ames user are “Sel”, Solotorevsky method selects all of the “Sel” models to be used in forecasting steps 108, 110 provided they don’t exceed “Max” number of models allowed).
It would have been obvious to one of ordinary skill in the art to combine the teachings selecting prediction methods so that computational constraints are satisfied of Solotorevsky with Ames. Applying the method selection teachings to Ames would result in an improved system that would allow for more efficient predictions with limited computing power, as Solotorevsky would check to make sure that Ames system resource constraints could handle the prediction methods selected by the Ames user. 
The combination of Ames and Solotorevsky implies, but does not explicitly teach, a constraint input section for the inputting of computational constraints. The combination also does not explicitly teach that the data being forecasted is shipment volume data for products. 
Larsson teaches a constraint input section to which a calculation resource and a calculation time period are input as constraints for prediction (see [0028] “the user may input the time frame or the maximum time allowed for the processing. Furthermore, the user may want to indicate the processing resources that are used to carry out the processing task” and [0039] “The input by the user is detected by input 210”).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Larsson with the combination of Ames and Solotorevsky. As in Larsson, it is within the capabilities of one of ordinary skill in the art to allow a user to input computational resource and time limitations to the combination of Ames and Solotorevsky with the predictable result of obtaining computational limitations necessary for determining the maximum number of prediction models allowable as needed in Ames and Solotorevsky.
Yang teaches forecasting product shipment volumes based on past shipment information (see [0020] “The shipment forecasting sub-module 234 is used for forecasting the shipment of each product according to the corresponding…shipment data”).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Yang with the combination of Ames, Solotorevsky and Larsson. The combination would just be the simple substitution of Yang’s product shipment data for the more generic time series data of Ames, Solotorevsky and Larsson.
However, Ames in view of Solotorevsky, Larsson and Yang does not teach or imply specifying that products whose shipment trends indicate that volumes are equal or nearly equal are to be forecasted using a method with a small calculation amount in the event that the computing resource is deficient. Instead, the combination teaches that the number of models used to predict all products is reduced until the computational constraints are met. 
Other prior art also fails to teach specifying that products whose shipment trends indicate that volumes are equal or nearly equal are to be forecasted using a method with a small calculation amount in the event that the computing resource is deficient. For example, Laouafi et al. (“Online electricity demand forecasting based on an effective forecast combination methodology”, Electrical Power Systems Research, July 2017; hereafter known as Laouafi) teaches forecasting demand using an ensemble prediction model and a low computation time, but Laouafi does not teach that computation time is a constraint input by the user or used in selecting the prediction models in the ensemble. 
Therefore, it is in specifying that a subset of the products to be forecasted (“whose shipment trend indicates that shipment volumes are equal to or nearly equal to each other”) are to be forecasted using a prediction method with a small calculation amount in response to determining that a resource is deficient for using all prediction methods that the claimed invention of claim 1 distinguishes over the prior art. 
By virtue of their dependence on claim 1, claims 2, 4 and 5 are distinguished over the prior art.
Through similar reasoning as claim 1, claim 6 is also distinguished over the prior art. Namely, it is in specifying that a subset of the products to be forecasted (“whose shipment trend indicates that shipment volumes are equal to or nearly equal to each other”) are to be forecasted using a prediction method with a small calculation amount in response to determining that a resource is deficient for using all prediction methods that the claimed invention of claim 6 distinguishes over the prior art.
By virtue of their dependence on claim 6, claims 7 and 9 are distinguished over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403.  The examiner can normally be reached on 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin H Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628